      Case 2:09-cr-01114-GMS Document 394 Filed 01/28/21 Page 1 of 3



 1   WO
 2
 3
 4
 5
 6                        IN THE UNITED STATES DISTRICT COURT
 7                                 FOR THE DISTRICT OF ARIZONA
 8
 9   United States of America,                          No. CR-09-01114-005-PHX-GMS
10                    Plaintiff,                        ORDER
11   v.
12   Jesus Rivera-Alvarado,
13                    Defendant.
14
15
               Before the Court is Defendant Jesus Rivera-Alvarado’s (“Defendant”) Motion to
16
     Reduce Sentence Pursuant to 18 U.S.C. § 3582(c)(1)(A)(i) (Compassionate Release).
17
     (Doc. 391.) For the reasons stated below, the Motion is denied.
18
                                           BACKGROUND
19
               On June 30, 2010, a jury found Defendant guilty of conspiracy to distribute
20
     methamphetamine, distribution of methamphetamine, and possession of a firearm in
21
     violation of 18 U.S.C. §§ 841, 922, 924. In November 2010, he was sentenced to a total of
22
     25 years in prison followed by 10 years of supervised release. (Doc. 249.) Defendant is
23
     presently in federal custody with a projected release date of December 22, 2030. He filed
24
     the instant motion for compassionate release on December 14, 2020, (Doc. 391)
25
     supplementing his initial filing after being appointed counsel.
26
                                            DISCUSSION
27
          I.      Legal Standard
28
               Compassionate release is governed by 18 U.S.C. § 3582(c), as amended by the First
         Case 2:09-cr-01114-GMS Document 394 Filed 01/28/21 Page 2 of 3



 1   Step Act of 2018. Pub. L. No. 115-391, 132 Stat. 5194, at 5239-40 (2018); see United
 2   States v. Tsosie, No. CR940003101PCTDGC, 2020 WL 3268694, at *1 (D. Ariz. June 17,
 3   2020) (“The First Step Act amended § 3582(c) to permit motions for compassionate release
 4   by prisoners,” rather than only the Prison Director). Amended § 3582(c) provides:
 5              (A) the court, upon motion of the Director of the [BOP], or upon motion of
 6              the defendant after the defendant has fully exhausted all administrative rights
                to appeal a failure of the [BOP] to bring a motion on the defendant’s behalf
 7              or the lapse of 30 days from the receipt of such a request by the warden of
 8              the defendant’s facility, whichever is earlier, may reduce the term of
                imprisonment ... after considering the factors set forth in section 3553(a) to
 9              the extent that they are applicable, if it finds that –
10
                (i) extraordinary and compelling reasons warrant such a reduction . . . and
11              that such a reduction is consistent with applicable policy statements issued
                by the Sentencing Commission.
12
13   18 U.S.C. § 3582(c). Although § 3582(c) does not define “extraordinary and compelling
14   reasons,” the Sentencing Commission has identified four categories that may qualify:
15   serious medical conditions, advanced age, family circumstances, and a catch-all “other
16   reasons.” U.S.S.G. § 1B1.13, application note 1(A)-(D); see United States v. Esparza, No.
17   17-cr-1101-JAH, 2020 WL 2838732, at *2 (S.D. Cal. June 1, 2020).1 Specifically, the
18   commission contemplated a medical condition from which the defendant is not expected
19   to recover—one that “substantially diminishes the ability of the defendant to provide self
20   care within the environment of a correctional facility.” U.S.S.G. § 1B1.13, application note
21   1(A) (providing as examples terminal illness, deteriorating physical or mental health, and
22   serious cognitive impairment).
23        II.      Analysis
24              Defendant’s medical records establish that he suffers from, and is being treated for,
25   hypertension (high blood pressure), an enlarged prostrate, and a “small tear” in his
26   1
       Though, by its terms, the current policy statement applies to motions for compassionate
     release filed by the BOP Director, it does provide helpful guidance given the commission
27   has not amended the statement since the FSA was enacted or adopted a new policy
     statement applicable to motions filed by defendants. U.S.S.G. § 1B1.13; see United States
28   v. Beck, 425 F. Supp. 3d 573, 579 (M.D.N.C. 2019) (citing United States v. Gross, No.
     2:04-CR-32-RMP, 2019 WL 2437463, at *2 (E.D. Wash. June 11, 2019)).

                                                     -2-
      Case 2:09-cr-01114-GMS Document 394 Filed 01/28/21 Page 3 of 3



 1   meniscus. (Doc. 391-2, pp. 2-12). Of those conditions, only hypertension has been
 2   identified as a condition that increases a person’s risk for severe illness due to COVID-19.
 3   See People with Certain Medical Conditions, Centers for Disease Control and Prevention,
 4   https://www.cdc.gov/coronavirus/2019-ncov/need-extra-precautions/people-with-
 5   medical-conditions.html (last visited Jan. 25, 2021). Defendant has not, however,
 6   established that this increased risk alone constitutes an extraordinary and compelling
 7   reason to release him. Many courts have found that hypertension does not warrant release.
 8   See, e.g., United States v. Ferdinand, No. 13-CR-00764-WHO-8, 2020 WL 5653308, at *1
 9   (N.D. Cal. Sept. 23, 2020) (obesity and hypertension); United States v. Kapeli, No. CR 16-
10   00172 JMS, 2020 WL 5665057, at *4 (D. Haw. Sept. 23, 2020) (obesity and hypertension).
11   Moreover, “courts have found general concerns about possible exposure to COVID-19 ‘do
12   not meet the criteria for extraordinary and compelling reasons for a reduction in sentence
13   set forth in the Sentencing Commission’s policy statement.’” United States v. Atari, No.
14   2:17-CR-00232-JAM, 2020 WL 2615030, at *2 (E.D. Cal. May 22, 2020) (internal
15   citations omitted); see United States v. Partida, No. CR-17-08260-001-PCT-DGC, 2020
16   WL 3050705, at *6 (D. Ariz. June 8, 2020) (same). The Court thus finds that Defendant
17   has not established extraordinary and compelling reasons for compassionate release under
18   18 U.S.C. § 3582(c).
19                                        CONCLUSION
20          For the reasons set forth above, the motion for compassionate release is denied
21   because Defendant has not demonstrated an extraordinary or compelling reason for his
22   release.
23          IT IS THEREFORE ORDERED that Defendant’s Motion to Reduce Sentence
24   Pursuant to 18 U.S.C. § 3582(c)(1)(A)(i) (Doc. 391) is DENIED.
25          Dated this 28th day of January, 2021.
26
27
28


                                                -3-
